In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-16-00353-CV
                             ________________________


                             LEON REYES, APPELLANT

                                           V.

                          GUADALUPE REYES, APPELLEE



                          On Appeal from the 72nd District Court
                                  Lubbock County, Texas
         Trial Court No. 2015-518,576; Honorable Ruben Gonzales Reyes, Presiding


                                    October 25, 2016

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Leon Reyes, gave notice of appeal from the Final Decree of Divorce

dissolving his marriage with Appellee, Guadalupe Reyes. By letter dated October 7,

2016, the clerk of this court advised Leon that a filing fee of $205 was overdue and

notified him that failure to submit payment within ten days would subject the appeal to

dismissal pursuant to Rule 42.3(c) of the Texas Rules of Appellate Procedure.
       Leon has not responded, paid the filing fee, nor made other arrangements for the

discharge of the filing fee. See TEX. R. APP. P. 12.1(b). Unless a party is excused from

paying a filing fee, the clerk of this court is required to collect filing fees set by statute or

the Texas Supreme Court when an item is presented for filing. See id. at 5, 12.1(b).

Although the filing of a proper notice of appeal invokes an appellate court’s jurisdiction,

if a party fails to follow the prescribed rules of appellate procedure, the appeal may be

dismissed. Id. at 25.1(b).

       Accordingly, having provided Leon a reasonable opportunity to cure this defect,

this appeal is dismissed for failure to comply with a requirement of the appellate rules

and failure to comply with a notice from the clerk requiring action within a specified time.

TEX. R. APP. P. 42.3(c).



                                                    Per Curiam




                                               2